Citation Nr: 1525283	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to May 29, 2012, for the award of additional dependency allowance for the Veteran's wife, D.T.


ATTORNEY FOR THE BOARD

L.S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's claim also relates to the validity of a debt, as his previous wife, K.K., was not removed from his disability compensation award after the dissolution of their marriage in August 2007.  The Veteran has acknowledged the validity of the debt with respect to K.K. not being removed from his award and elected to limit the scope of his appeal to the effective for the award of additional dependency allowance for his current wife, D.T., which encompasses the debt for overpayment from January 2011 through May 2012.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the only issue on appeal is the effective date of the dependency allowance for D.T., as reflected by the issue statement of the title page of this decision.

However, the Veteran's February 2013 notice of disagreement should have been construed as a request for waiver of his debt, in addition to a claim for an earlier effective date for dependency allowance.  The Veteran is not represented, and his February statement indicated the payment of the debt would result in undue financial hardship through no fault of his own, key considerations in the waiver of debt created due to overpayment by VA.  See 38 C.F.R. § 1.962 (2014).  VA has a duty to liberally construe the pleadings of pro se claimants.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  

Thus, the issue of entitlement to the waiver of overpayment in the amount of $1,595.00 is referred to the Agency of Original Jurisdiction (AOJ) for initial development and adjudication, as an implied claim for a waiver was filed within 180 days of notice of the indebtedness.  See 38 C.F.R. § 1.963(b)(2) (2014).


FINDING OF FACT

VA did not receive a claim for additional dependency allowance for the Veteran's wife, D.T., prior to May 29, 2012.


CONCLUSION OF LAW

The criteria for an effective date prior to May 29, 2012, for the award of additional dependency allowance for the Veteran's wife, D.T., have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The appeal of an effective date is a "downstream" issue from a grant of entitlement for the Veteran's claim.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required because the claim has already been substantiated.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the Veteran filed his claim.  The Veteran has not identified any additional evidence that could show an earlier date for his claim.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Earlier Effective Date for Dependency Compensation

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to additional compensation for each dependent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The effective date for additional compensation for a dependent is the latest of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The commencement of payment for additional compensation for a dependent begins the first day of the month following the effective date.  38 C.F.R. § 3.31.

Here, the Veteran claims he submitted his and D.T.'s marriage certificate at the Veterans Benefits Administration (VBA) office in Camp Pendleton, California, on two occasions.  He claims he originally submitted the marriage certificate on December 11, 2010, approximately three days after the formal marriage license was issued, and again when it was requested when he filed an application for dependency allowance for his minor child, J.H., in May 2012.  However, there is no evidence of record that suggests the Camp Pendleton VBA office received a dependency request prior to May 2012, other than the Veteran's assertions.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it is presumed that VA has properly discharged its official duties in handling claims.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Statements made by the claimant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Furthermore, the benefit of the doubt is not applicable to rebut presumption.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  

As the Veteran's assertions are insufficient to overcome the presumption of regularity, there must be some other form of evidence that clearly shows VA has not properly discharged its duty to handle his claim.  However, there is no evidence of record that indicates employees of the Camp Pendleton VBA office failed to properly discharge their official duties in receiving evidence related to the Veteran's claim, other than his assertions.  Thus, the presumption of regularity has not been rebutted because there is not clear evidence to the contrary.  See Ashley, 2 Vet. App. at 309.  As previously noted, the benefit of the doubt does not overcome the presumption of regularity, and the Veteran's claim for an earlier effective date must be denied.  


ORDER

Entitlement to an effective date prior to May 29, 2012, for the award of additional dependency allowance for the Veteran's wife, D.T., is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


